Appeal by defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered May 9, 1984, convicting him of burglary in the second degree, after a nonjury trial, and imposing sentence.
*932Judgment affirmed and this case is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
Defendant’s written statement, coupled with Detective Lissenden’s testimony regarding defendant’s statements made at the police precinct, suffice to show that defendant entered the house in question with the intent to take food from the refrigerator. The fact that defendant offered another explanation for his actions does not require a different finding. The trial court, sitting as the trier of facts, was entitled to accept the testimony which it found credible, and could, in its role as fact finder, disregard defendant’s explanation (People v Bigelow, 106 AD2d 448).
Defendant’s remaining contentions have been considered and found to be without merit. Bracken, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.